Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19   PageID.3479   Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ROBERT DAVIS, and
 D. ETTA WILCOXON,                         Case No. 17-cv-11742

               Plaintiffs,                 HON. MARK A. GOLDSMITH
 -v-

 DETROIT DOWNTOWN DEVELOPMENT
 AUTHORITY, DETROIT BROWNFIELD
 REDEVELOPMENT AUTHORITY, DETROIT CITY COUNCIL,
 ERIC SABREE, in his official capacity as the duly elected Wayne County
 Treasurer, CHRISTA MCCLELLAN, in her official capacity as Treasurer of the
 City of Detroit, MIKE DUGGAN, in his official capacity as the Chair of the
 Downtown Development Authority Board of Directors, and
 THOMAS LEWAND, in his official capacity as stand-in Chair of the Downtown
 Development Authority Board of Directors,

               Defendants.

     PATERSON LAW OFFICE                      FINK + ASSOCIATES LAW
     Andrew A. Paterson (P18690)              David H. Fink (P28235)
     Attorney for Plaintiffs                  Darryl Bressack (P67820)
     2893 E. Eisenhower Pkwy                  Nathan J. Fink (P75185)
     Ann Arbor, MI 48108                      Attorneys for DDA, BRA, Mike Duggan
     Tel: (248) 568-9712                      and Thomas Lewand
     Aap43@hotmail.com                        38500 Woodward Ave., Ste. 350
                                              Bloomfield Hills, MI 48304
     KOTZ SANGSTER WYSOCKI P.C.               Tel: (248) 971-2500
     Jeffrey M. Sangster (P30791)             dfink@finkandassociateslaw.com
     R. Edward Boucher (P57251)               dbressack@finkandassociateslaw.com
     Dennis K. Egan (P29116)                  nfink@finkandassociateslaw.com
     Anthony M. Sciara (P75778)
     Tyler P. Phillips (P78280)               CITY OF DETROIT, LAW DEPT.
     Attorneys for DDA and BRA                Charles N. Raimi (P29746)

                                        
  
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19         PageID.3480     Page 2 of 9



  400 Renaissance Center, Suite 3400               James D. Noseda (P52563)
  Detroit, MI 48243                                Attorneys for Detroit City Council and
  Tel.: (313) 259-8300                             Christa McClellan
                                                   2 Woodward Ave., Suite 500
  jsangster@kotzsangster.com
                                                   Detroit, MI 48226
  rboucher@kotzsangster.com                        Tel: (313) 237-5037
  degan@kotzsangster.com                           raimic@detroitmi.gov
  asciara@kotzsangster.com                         nosej@detroitmi.gov
  tphillips@kotzsangster.com
                                                   WAYNE COUNTY CORPORATION
                                                   COUNSEL
                                                   Jacob S. Ghannam (P30572)
                                                   Attorneys for Eric Sabree, Wayne
                                                   County Treasurer
                                                   400 Monroe Street; Suite 660
                                                   Detroit, MI 48226
                                                   Tel: (313) 224-6671
                                                   jghannam@waynecounty.com


   REPLY IN SUPPORT OF DETROIT DOWNTOWN DEVELOPMENT
    AUTHORITY AND DETROIT BROWNFIELD REDEVELOPMENT
   AUTHORITY’S MOTION FOR AN ORDER TO SHOW CAUSE AS TO
  WHY PLAINTIFFS’ COUNSEL ANDREW PATERSON SHOULD NOT BE
  HELD IN CONTEMPT OF COURT FOR FAILURE TO COMPLY WITH
     THE COURT’S OPINION & ORDER IMPOSING SANCTIONS

       “We begin with the basic proposition that all orders and judgments of
       courts must be complied with promptly. If a person to whom
       a court directs an order believes that order is incorrect the remedy is to
       appeal, but, absent a stay, he must comply promptly with the order
       pending appeal. Persons who make private determinations of the law
       and refuse to obey an order generally risk criminal contempt even if the
       order is ultimately ruled incorrect.”

 Maness v. Meyers, 419 U.S. 449, 458 (1975)
                                           1
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19                      PageID.3481   Page 3 of 9




                                                                ARGUMENT


               Throughout this case, the Plaintiffs and their counsel have repeatedly ignored

 the rules controlling these proceedings. Late filings, briefs in excess of page limits,

 arguments untethered by the law and facts and false ad hominem attacks have been

 the norm. But, Plaintiffs’ counsel has now shown a new type of disrespect for this

 Court that must be effectively sanctioned. Plaintiffs’ counsel, Andrew Paterson,

 freely admits that he is in direct violation of a definite and specific order of this

 Court, which required him to pay $13,506.00 to the DDA/BRA Defendants by

 November 27, 2018. (Dkt. No. 107). Incredibly, Mr. Paterson, who now claims that

 he lacks the financial capacity to pay the ordered sanction, never advised the Court

 of his financial limitations, never asked this Court to modify its ruling, never sought

 a stay of the Opinion and Order Imposing Sanctions (“Order”),1 and never advised

 opposing counsel of his intention to ignore the Court’s Order.




                                                             
               1
         On December 7, 2018, after the DDA/BRA Defendants filed their Motion
 for Order to Show Cause, Mr. Paterson contacted the undersigned with the following
 request for concurrence: “Counsel: I will be filing a motion for stay of Judge
 Goldsmith’s sanction order pending appeal. Will you concur in the relief sought?
 Please advise. Drew Paterson.” Concurrence was denied, and four weeks later no
 such motion has been filed.


                                                                   2
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19         PageID.3482    Page 4 of 9



       The principle that, in the absence of a stay, a court’s orders must be honored

 is one of the fundamental underpinnings of the rule of law. In Maness v Meyers, the

 Supreme Court stated this rule clearly:

              If a person to whom a court directs an order believes that
              order is incorrect the remedy is to appeal, but, absent a
              stay, he must comply promptly with the order pending
              appeal.

 419 U.S. 449, 458 (1975). That principle is even more applicable when an order is

 addressed to an attorney.

       Here, the Court, when advised of Mr. Paterson’s failure to honor this Court’s

 Order, ordered Mr. Paterson to show cause why he should not be held in contempt

 of court. (Dkt. No. 112). Once a party has shown, by clear and convincing evidence,

 that a person has violated a “definite and specific” court order, the burden shifts to

 the contemnor to show cause for his noncompliance. Elec. Workers Pension Tr.

 Fund of Local Union #58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 384 (6th

 Cir. 2003). Mr. Paterson’s Response is woefully inadequate and fails to provide any

 reasonable explanation for his failure to comply with this Court’s Order.

       Mr. Paterson argues in his Response that he is “presently unable to pay” the

 sanctions award. (Dkt. No. 113, PageID.3472). Importantly, he never made such an

 argument until after he violated this Court’s sanctions Order and after the DDA/BRA

 Defendants were forced to file yet another motion. Mr. Paterson simply ignored the


                                           3
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19           PageID.3483     Page 5 of 9



 Court’s Order to pay by November 27, 2018. Strangely, Mr. Paterson attempts to

 shift the burden of compliance, arguing that the DDA/BRA Defendants should have

 given him “an opportunity…to possibly enter into a monthly payment plan….” Id.

 Mr. Paterson relies on Gascho v. Global Fitness Holdings, 875 F.3d 795 (6th Cir.

 2017) to support his defense that because he claims it is impossible to comply with

 the Court’s Order, the Court should not hold him in contempt. Id. at PageID.3474.

 However, Mr. Paterson omits the Gascho court’s description of impossibility. To

 show impossibility, a contemnor must show that “(1) [he] was unable to comply with

 the court's order, (2) [his] inability to comply was not self-induced, and (3) [he] took

 all reasonable steps to comply.” Gascho, 875 F.3d at 802 (quotation marks and

 citation omitted). Here, Mr. Paterson has failed to demonstrate the impossibility of

 compliance. He submitted a generic affidavit claiming that he does not “possess

 assets that could fund” payment of the sanctions award. (Dkt. No. 113-1,

 PageID.3477). This is insufficient to avoid contempt. See Cent. States, Se. & Sw.

 Areas Health & Welfare Fund v. Lewis, 745 F.3d. 283, 287 (7th Cir. 2014) (internal

 citations omitted) (“[A] mere assertion of inability to pay made in an affidavit (and

 thus under oath) [does not] preclude[] a finding of contempt….Few judgments

 would be paid were that the rule. It's true that if a sworn assertion of inability to pay

 is false the affiant can be prosecuted for perjury. But the likelihood of prosecution

 for perjury committed in a civil suit is slight.”)

                                             4
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19             PageID.3484    Page 6 of 9



               Moreover, Mr. Paterson has failed to show that he took any reasonable steps

 to comply with the Court’s Order. Indeed, he simply ignored the Order; he did

 nothing to advise the Court or counsel, nor did he take any steps to establish

 impossibility of compliance during the 19 days between entry of the Order on

 November 6, 2018, and November 27, 2018, when the payment was due.

               In a sanctions proceeding the burden is on the party being sanctioned to

 produce evidence of its inability to pay. Ortman v. Thomas, 906 F. Supp. 416, 421

 (E.D. Mich. 1995). At no point during the months-long sanctions proceeding did the

 Plaintiffs present evidence (or even offer arguments) regarding Mr. Paterson’s

 inability to pay a sanctions award. In fact, Mr. Paterson maintained his silence

 regarding his alleged inability to pay in nine briefs2 filed regarding the requested

 sanctions. Then Mr. Paterson remained silent after the Order was entered.

 Apparently based upon his personal, subjective determination that he lacked the

 ability to pay the awarded sanctions, he simply disregarded this Court’s Order. He

 never sought relief or guidance from the Court, and he never notified the Defendants

 of his alleged inability to pay.

               The purpose of court-ordered sanctions is to both deter bad conduct and

 compensate other parties for the cost of dealing with that conduct. United States v.


                                                             
               2
         See, e.g., Dkt. Nos. 58, 62, 78, 80, 89, 96, 97, 103, and 105. Dkt. Nos. 89,
 96, and 103 were stricken by the Court.
                                           5
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19         PageID.3485    Page 7 of 9



 United Mine Workers of Am., 330 U.S. 258, 303–04 (1947). Allowing Mr. Paterson

 to violate this Court’s Order by a belated and unsupported argument of indigence

 would frustrate both purposes.

       If courts excuse attorney contemnors’ failures to comply with court-ordered

 sanctions because of a delayed claim of an inability to pay, it would be nearly

 impossible to hold indigent attorneys accountable for filing frivolous claims and

 leave little incentive for them to respect the Court’s rules or rulings. Attorneys

 claiming indigency would have a license to file frivolous claims in hopes of

 pressuring defendants to settle rather than pay the cost of defending against those

 claims, knowing they could then ignore any monetary sanctions. This would defeat

 sanctions’ purpose of deterring poor conduct and bar any recourse for defendants

 forced to shoulder the cost of defending against frivolous claims. Therefore, in order

 to preserve the purpose and efficacy of sanctions, this Court should find Mr. Paterson

 in contempt.

       The Supreme Court has been clear on the appropriate consequences for this

 type of disrespect for the law. “Persons who make private determinations of the

 law and refuse to obey an order generally risk criminal contempt even if the order

 is ultimately ruled incorrect.” Maness, 419 U.S. at 458.

       Because economic penalties have been ineffective in sanctioning counsel, the

 DDA/BRA Defendants suggest that the Court could consider either criminal

                                           6
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19       PageID.3486     Page 8 of 9



 contempt, or an order barring counsel from practicing law in the United States

 District Court for the Eastern District of Michigan.

                                      CONCLUSION

       The Plaintiffs and Mr. Paterson have not shown sufficient cause for Mr.

 Paterson’s violation of this Court’s Order. The Court should therefore find Mr.

 Paterson in contempt.

 Dated: January 4, 2019                           Respectfully submitted,

  KOTZ SANGSTER WYSOCKI P.C.                       FINK + ASSOCIATES LAW

  Jeffrey M. Sangster (P30791)                     /s/ David H. Fink
  R. Edward Boucher (P57251)                       David H. Fink (P28235)
  Dennis K. Egan (P29116)                          Darryl Bressack (P67820)
  Anthony M. Sciara (P75778)                       Nathan J. Fink (P75185)
  Tyler P. Phillips (P78280)                       Attorneys for DDA, BRA, Mike Duggan
  Attorneys for DDA and BRA                        and Thomas Lewand
  400 Renaissance Center, Suite 3400               38500 Woodward Ave., Ste. 350
  Detroit, MI 48243                                Bloomfield Hills, MI 48304
  Tel: (313) 259-8300                              Tel: (248) 971-2500
  jsangster@kotzsangster.com                       dfink@finkandassociateslaw.com
  degan@kotzsangster.com                           dbressack@finkandassociateslaw.com
  rboucher@kotzsangster.com                        nfink@finkandassociateslaw.com
  asciara@kotzsangster.com
  tphillips@kotzsangster.com




                                           7
Case 2:17-cv-11742-MAG-DRG ECF No. 114 filed 01/04/19          PageID.3487    Page 9 of 9




                      CERTIFICATION REQUIREMENTS

       I, Nathan J. Fink, certify that this document complies with Local Rule 5.1(a),

 including: double-spaced (except for quoted materials and footnotes); at least one-

 inch margins on the top, sides, and bottom; consecutive page numbering; and type

 size of all text and footnotes that is no smaller than 10-1/2 characters per inch (for

 non-proportional fonts) or 14 point (for proportional fonts). I also certify that it is

 the appropriate length. Local Rule 7.1(d)(3).


                           CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system which will send such

 notification to all ECF attorneys of record.

                                         FINK + ASSOCIATES LAW

                                  By:    /s/ Nathan J. Fink
                                         Nathan J. Fink (P75185)
                                         38500 Woodward Ave.; Suite 350
                                         Bloomfield Hills, Michigan 48304
                                         Tel: (248) 971-2500
                                         nfink@finkandassociateslaw.com




                                           8
